Citation Nr: 0928063	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel









INTRODUCTION

The appellant served on active duty from July 1986 to October 
1986, and from December 1986 to July 1987.  He served in the 
Army National Guard from February 1997 to December 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for a bilateral hearing loss disability and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  After a thorough review of the claims 
folder, the Board finds that additional development is needed 
to ensure an informed decision.  

In the March 2008 VA opinion, the examiner stated that the 
appellant's hearing was normal at entrance and discharge from 
service, including during his period of service from July 
1986 to October 1986.  The only hearing tests of record 
related to the appellant's military service are a June 1986 
Army entrance examination February 1997 Army National Guard 
entrance examination.  There are no separation audiological 
examinations of record; thus, it is unclear how the March 
2008 examiner arrived at his conclusion that the Veteran's 
hearing was normal at discharge.  Moreover, the February 1997 
entrance examination reported puretone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
20
25
LEFT
15
20
15
20
25

The United States Court of Appeals for Veterans Claims has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  According to the February 1997 audiological 
examination, the appellant had hearing thresholds in the 
right ear higher than 20 decibels at 500 and 4000 Hertz.  The 
appellant had hearing thresholds in the left ear higher than 
20 decibels at 4000 Hertz.  Thus, the appellant did have some 
hearing loss under Hensely by the time he began service in 
the Army National Guard.  

The Board finds that a new examination is necessary to 
determine whether the hearing loss exhibited in the February 
1997 examination might be etiologically related to his period 
of active duty service ending in July 1987, and whether the 
appellant's current level of hearing loss might be related to 
his service in the Army or the Army National Guard.  

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should make every effort to obtain 
all of the appellant's service treatment 
records, especially any separation 
examination reports from service 
examinations.  

2.  Then, the AOJ should schedule the 
appellant for an appropriate VA 
examination to determine whether the 
appellant's hearing loss was caused by 
noise exposure while in the service.  A 
copy of this REMAND must be given to the 
examiner.  

The examiner should consider the fact that 
the appellant did exhibit some hearing 
loss by the time of his February 1997 
entrance examination for service in the 
Army National Guard.  If the AOJ is unable 
to obtain the appellant's separation from 
service examinations, the examiner should 
also take into account the fact that a 
separation from service examination is not 
of record.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%); 
"at least as likely as not" (meaning 
likelihood of at least 50%); or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After the above development is 
completed, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




